UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6323



RAYFORD KNIGHT,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
2530-L)


Submitted:   May 25, 2000                   Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rayford Knight, Appellant Pro Se. John Francis Purcell, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rayford Knight appeals the district court’s order denying

relief on his motion for return of property.    We dismiss the appeal

for lack of jurisdiction.      Knight did not sign his notice of

appeal.    Instead, another inmate signed it.   The notice of appeal

signed by someone other than Knight did not confer jurisdiction on

this court.     See Covington v. Allsbrook, 636 F.2d 63 (4th Cir.

1980).    Accordingly, we dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                  2